
	
		II
		112th CONGRESS
		2d Session
		S. 2879
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2012
			Mr. Baucus introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To renew the temporary suspension of duty on vulcanized
		  rubber felt-bottom boots for actual use in fishing waders.
	
	
		1.Vulcanized rubber felt-bottom
			 boots for actual use in fishing waders
			(a)In
			 generalHeading 9902.23.84 of the Harmonized Tariff Schedule of
			 the United States (relating to vulcanized rubber felt-bottom boots for actual
			 use in fishing waders) is amended by striking the date in the effective period
			 column and inserting 12/31/2015.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
